UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1261


JEANNE D’ARC TOUDJE TONGA,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2008              Decided:   December 4, 2008


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington,
D.C., for Petitioner.     Gregory G. Katsas, Assistant Attorney
General, Michelle Gorden Latour, Assistant Director, Jamie M.
Dowd, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeanne D’Arc Toudje Tonga (“Toudje Tonga”), a native

and citizen of Cameroon, petitions for review of an order of the

Board   of    Immigration        Appeals     dismissing        her     appeal      from     the

immigration        judge’s       denial      of       her    requests        for     asylum,

withholding        of    removal,    and    protection         under    the       Convention

Against Torture.

              Toudje Tonga first challenges the determination that

she failed to establish her eligibility for asylum.                                To obtain

reversal of a determination denying eligibility for relief, an

alien      “must   show     that    the    evidence         [s]he     presented      was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude     that       Toudje   Tonga     fails      to    show    that     the    evidence

compels a contrary result.                  Accordingly, we cannot grant the

relief that she seeks.

              Additionally, we uphold the denial of Toudje Tonga’s

request     for    withholding      of     removal.          “Because       the    burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is    ineligible       for    asylum       is   necessarily       ineligible          for

withholding        of     removal     under        [8       U.S.C.]     §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                               Because

                                             2
Toudje Tonga failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

           We also find that substantial evidence supports the

finding that Toudje Tonga failed to meet the standard for relief

under the Convention Against Torture.      To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2008).       We find that

Toudje Tonga failed to make the requisite showing before the

immigration court.

           Accordingly, we deny the petition for review. *            We

dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       PETITION DENIED




     *
       We specifically find that the immigration judge properly
analyzed Toudje Tonga’s claims as required by our decision in
Camara. See Camara, 378 F.3d at 370-72.



                                     3